—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered April 1, 1998, convincing him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
“When there is a claim that repugnant jury verdicts have been rendered in response to a multiple-count indictment, a verdict as to a particular count shall be set aside only when it is inherently inconsistent when viewed in light of the elements of each crime as charged to the jury” (People v Tucker, 55 NY2d 1, 4). In such cases, it is necessary to determine whether the defendant’s acquittal on one or more counts necessarily negated an essential element of another count of which the defendant was convicted (see, People v Goodfriend, 64 NY2d 695, 697). The defendant’s acquittal on the count of criminal possession of a weapon in the fourth degree does not negate any element of manslaughter in the first degree as charged to the jury. Accordingly, the jury verdicts are not repugnant.
The contention raised in the defendant’s supplemental pro se brief is without merit. O’Brien, J. P., Sullivan, Luciano and Smith, JJ., concur.